Title: To Thomas Jefferson from Jackson Browne, 29 May 1803
From: Browne, Jackson
To: Jefferson, Thomas


          
            Sir
                     
            Hartford ConnecticutMay 29th 1803
          
          Inclosed; I have the Honor of Transmitting for your Excellency’s Perusal—A Letter from my Friend Mr Gideon Granger.
          If “through the Medium of his Intercession” I shou’d prove so fortunate—as to Obtain your Patronage—I, shall “in future” exert my Utmost Endeavors to render myself Deserving of it.—By a Strict Adherence to your Instructions—and a Prompt and Faithful Discharge—of the Duties Attached to my Appointment.
          With Sentiments of the most Profound Respect—I Remain Your Excellency’s most Humble Sevt.
          
            Jackson Browne
          
        